DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art De Ley et al (US 2006/0141425) discloses cognitive skills developing method wherein learning object “fruit” could be matched with “frost” because they both start with “fr.” However, it fails to disclose “in a learning phase, displaying a pair of learning objects on a display coupled to a computing device, and then repeating a learning process of displaying a pair of other learning objects numbered from 2 to N on the display of the computing device, where N is an integer from 6 to 16; in a testing phase, displaying a pair of testing objects on the display of the computing device, and then repeating a testing process of displaying a pair of other testing objects numbered from 2 to M, where M is an integer from 6 to 16, each pair of testing objects being categorized as either (1) equal to a pair of learning objects, (2) different from a pair of learning objects where each of the learning objects is different from each testing word or one of the learning objects is the same as one of the testing objects and the other learning word is different form the testing word in the pair; for each pair of objects displayed in the learning phase and the testing phase; capturing eye tracking information, including gaze information, from a user; capturing an input response information from the user for each pair of objects in the testing phase; and storing the eye tracking information and the input response information in a memory device coupled to the computing device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486